By the Court

Warner, J.
delivering the opinion.
This case comes before us on a bill of exceptions to the decision of the court below, refusing to sustain the defendant’s motion in arrest of judgment, and to grant him a new trial. We have carefully examined the written opinion of the presiding Judge in the Circuit Court, contained in the record, overruling the defendant’s motion on both the grounds taken.
[4.] While we are of the opinion it would have been more regular, as a .matter of practice, to have permitted the defendant’s counsel to have cross-examined the witness introduced to prove the publication of the libel, before giving in evidence the libel to the jury; yet we do not think the defendant was deprived of any legal right, because the Court permitted the paper to be read to the jury, before the defendant’s counsel had cross-examined the witness. The fact of publication, was a question for the jury to decide, and the defendant was not prevented by the Court from fully cross-examining the witness concerning that fact.
The motion for a new trial, and in arrest of judgment, was in our opinion properly overruled by the Court below, for the very satisfactory reasons contained in the written decision of the presiding Judge, transmitted with the record before us. Let the judgment of the Court below be affirmed.